UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
KAREN EUBANKS,

                                Plaintiff,

         against
                                                      CIVIL ACTION NO.: 18 Civ. 7877 (VEC) (SLC)

                                                                       ORDER
NEW YORK CITY DEPARTMENT OF EDUCATION, et
al.,

                                Defendants.


SARAH L. CAVE, United States Magistrate Judge.

         The parties were ordered to file status report by Tuesday, February 11, 2020, stating

whether they seek a settlement conference before the undersigned. (ECF No. 31). The

parties are ORDERED to file such status report by Wednesday, February 19, 2020, including

an explanation for their failure to comply with the Court’s Order at ECF No. 31. The Clerk of

Court is respectfully directed to mail a copy of this order to Ms. Eubanks at the address

below.


Dated:             New York, New York
                   February 12, 2020

                                                   SO ORDERED



                                                   _________________________
                                                   SARAH L. CAVE
                                                   United States Magistrate Judge


Mail to: Karen Eubanks
         70 Lasalle Ave.
         New York, NY 10027
